Citation Nr: 1402550	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-31 741A	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include left atrial enlargement.

2.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for the status post left rectus femoris rupture.

5.  Entitlement to an initial disability rating in excess of 10 percent for pseduofolliculitis barbae.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, and from January 1983 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008, August 2010, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

In his August 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In an October 2011 letter, he was notified that his hearing had been scheduled for December 2011, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).
The Board notes that additional medical evidence was submitted after the August 2010 and January 2013 Statements of the Case (SOCs) and the March 2011 Supplemental SOC (SSOC), and no waiver from the Veteran was received.  However, as these issues are being withdrawn, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1975 to June 1979, and from January 1983 to June 2008.

2.  In September 2010 and March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and from his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative have withdrawn this appeal in statements dated in September 2010 and March 2013.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


